Citation Nr: 1809736	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-19 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating higher than 70 percent for posttraumatic stress disorder (PTSD) with depressive disorder, not otherwise specified, and panic disorder with agoraphobia.

2.  Entitlement to a disability rating higher than 20 percent for type II diabetes mellitus with erectile dysfunction.

3.  Entitlement to a disability rating higher than 20 percent for peripheral vascular disease, right lower extremity.

4.  Entitlement to a disability rating higher than 10 percent for right lower extremity peripheral neuropathy.

5.  Entitlement to a disability rating higher than 10 percent for left lower extremity peripheral neuropathy.

6.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).
ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2013 by a Department of Veterans Affairs (VA) Regional Office (RO).  

Although not certified as a separate issue on appeal, the Veteran raised the issue of TDIU in conjunction with his service-connected psychiatric disorder claim (hereinafter "PTSD" for simplified use); so this issue will also be considered by the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that private medical records dated in 2013 show evidence of a heart attack/myocardial infarction.  In correspondence dated in May 2014, the issue of service connection for a heart disorder was reasonably raised.  This predates the amendments requiring claims be submitted on standard forms.  The issue has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

In May 2017, the Veteran confirmed that he was proceeding in the case as self represented.

The decision below addresses the PTSD rating claim and the claim for TDIU.  The diabetes with erectile dysfunction, peripheral vascular disease, and bilateral lower extremity peripheral neuropathy rating claims are addressed in the remand section following the decision and are REMANDED to the AOJ.  VA will notify the appellant if further action is required.
FINDING OF FACT

1.  The Veteran's PTSD has not been productive of total occupational and social impairment.

2.  The Veteran's PTSD and other physical service-connected disabilities prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017). 

2.  The criteria for a grant of TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.102, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's PTSD has been evaluated under the provisions of 38 C.F.R. § 4.130, DC 9411, throughout the appeal period.  Under that DC, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The highest rating of 100 percent is warranted where there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings for mental disorders are assigned according to the manifestations of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

A TDIU may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

When the percentages requirement is met, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

II. Analyses

PTSD

On November 26, 2012, the Veteran filed an application for a TDIU based on his service-connected PTSD (and his other service-connected disabilities).  In the November 2013 rating decision, the RO continued the assigned rating of 70 percent for PTSD.  

Review of the evidence reveals that the Veteran suffers from significant symptoms of his service-connected PTSD, including depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; mild memory loss; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; and impaired impulse control, such as unprovoked irritability with periods of violence.  See, e.g., June 2012 and November 2013 VA examination reports.  Moreover, the assigned GAF score of 50 from the November 2013 examination reflects serious symptoms.

However, the evidence does not show that the Veteran's PTSD has been productive of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name at any time during the appeal period.  The November 2013 VA examiner gave the opinion that the symptoms would have a serious impact on his work performance but not total.  Significantly, the Veteran has also been married for over 30 years and has a good relationship with his wife and positive relationships with his children.  This shows that total social impairment has not been demonstrated.

The Board has considered the evidence of record, including the VA examination reports, medical records and lay statements.  Even with a holistic analysis, the Board does not find that the criteria for a 100 percent rating for PTSD have been met.  As such, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine therefore does not apply.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Accordingly, a higher rating is not warranted.

Although the Board is remanding other claims for additional development, remand is not necessary for this issues decided herein as there is no reasonable possibility that further assistance would substantiate the claim.  See 38 C.F.R. § 3.159(d).


TDIU

Even though a 100 percent rating is not warranted under the PTSD DC, the Veteran has met the percentages criteria for a grant of TDIU under 38 C.F.R. § 4.16(a) throughout the appeal period.  Additionally, the Veteran reports that he last worked in 2011 (see November 2012 claim for TDIU); and maintains that he is unable to work due to his service-connected PTSD, diabetes, and lower extremity neurological and vascular disabilities.  See, e.g., Veteran's November 2013 notice of disagreement, in which he stated that his diabetes affects his balance and that his feet are numb and he falls a lot.  See also November 2013 VA PTSD examiner's assertion that the Veteran's PTSD symptoms "would produce up to a serious impact on work performance."  

Given that the Veteran's last substantially gainful employment was in 2011; in view of the Veteran's company-specific training and work history and the interference to that employment caused by the Veteran's service-connected psychiatric disorder and lower extremity disabilities; and in view of the medical opinion evidence regarding the serious impact of the Veteran's PTSD on his employability, the Board is persuaded that the Veteran's service-connected PTSD, in combination with his service-connected peripheral vascular disease and diabetes with associated lower extremity complications, prevents him from securing or following other substantially gainful employment.  This is particularly so when resolving reasonable doubt in the Veteran's favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

Accordingly, a grant of a TDIU is warranted since November 26, 2012; the date of the claim for a TDIU.  An earlier effective date is not warranted because the factually ascertainable increase of unemployability was not shown within the previous year.  See 38 C.F.R. § 3.400(o)(2); see also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).  Furthermore, although the November 2012 TDIU application was received within one year of an earlier July 2012 rating decision addressing PTSD and diabetes mellitus, the evidence showing that a TDIU is warranted was not within the year following that rating decision; thus, 38 C.F.R. § 3.156(b) does not apply to this aspect of the case.

ORDER

A disability rating higher than 70 percent for PTSD is denied.

A TDIU is granted effective November 26, 2012; subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Veteran's most recent VA examination for his physical disabilities was in November 2013.  In May 2014, he indicated that these physical service-connected disabilities have worsened since then.  See 38 C.F.R. § 3.327(a); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Remand for a new examination is therefore warranted.  

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for appropriate VA examination(s) to ascertain the severity of his service-connected right lower extremity peripheral vascular disease, diabetes with erectile dysfunction, and left and right lower extremity peripheral neuropathy.  

A complete rationale should be provided for all opinions reached.

2.  Finally, readjudicate the claims remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


